     Case 3:19-cv-00970-JLS-AHG Document 130 Filed 12/04/20 PageID.6110 Page 1 of 9



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     ORTHOPAEDIC HOSPITAL d/b/a                        Case No.: 19-CV-970 JLS (WVG)
       Orthopaedic Institute For Children,
12
                                        Plaintiff,       ORDER (1) DENYING
13                                                       DEFENDANTS’ MOTION FOR
       v.                                                SUMMARY JUDGMENT; AND (2)
14
                                                         DENYING PLAINTIFF’S MOTION
       DJO GLOBAL, INC. and
15                                                       FOR PARTIAL SUMMARY
       DJO FINANCE LLC,
                                                         JUDGMENT
16                                   Defendants.
17                                                       (ECF Nos. 88, 109)
18
19
20          Presently before the Court is Defendants and Counter Claimants DJO Global, Inc.
21    and DJO Finance LLC’s (collectively, “Defendants”) Motion for Summary Judgment
22    (“Def. MSJ,” ECF No. 109). Plaintiff and Counter Defendant Orthopaedic Hospital filed
23    an Opposition to (“Pl. Opp’n,” ECF No. 118), and Defendants filed a Reply in support of
24    (“Def. Reply,” ECF No. 120), Defendants’ Motion for Summary Judgment. Also before
25    the Court is Plaintiff’s Motion for Partial Summary Judgment (“Pl. MSJ,” ECF No. 88).
26    The filings pertaining to this Motion are Defendants’ Response in Opposition to (“Def.
27    Opp’n,” ECF No. 110), and Plaintiff’s Reply in Support of (“Pl. Reply,” ECF No. 115),
28    Plaintiff’s Motion.

                                                     1
                                                                              19-CV-970 JLS (WVG)
     Case 3:19-cv-00970-JLS-AHG Document 130 Filed 12/04/20 PageID.6111 Page 2 of 9



 1          The Court heard oral argument on the present Motions on November 19, 2020. See
 2    ECF Nos. 122, 128. After reviewing the Parties’ arguments, the evidence presented, and
 3    the law, the Court DENIES WITHOUT PREJUDICE Defendants’ Motion and DENIES
 4    WITHOUT PREJUDICE Plaintiff’s Motion.
 5                                         BACKGROUND
 6          Plaintiff filed this action against Defendants alleging infringement of five related
 7    U.S. Patents: U.S. Patent Nos. 8,796,347 (the “’347 patent”), 8,658,710 (the “’710 patent”),
 8    9,155,817 (the “’817 patent”), 9,242,025 (the “’025 patent”), and 9,302,028 (the “’028
 9    patent”) (collectively, the “Asserted Patents”). Each of the Asserted Patents is entitled
10    “Oxidation-Resistant and Wear-Resistant Polyethylenes for Human Joint Replacements
11    and Methods for Making Them.”          The Asserted Patents claim methods for making
12    polyethylene orthopedic implants that exhibit less wear, allowing the implants to be used
13    actively for a longer period of time. Plaintiff alleges that Defendants’ methods for
14    manufacturing certain orthopedic implants (the “Accused Products”) infringe the Asserted
15    Patents under 35 U.S.C. § 271(a), (b), and (g). Compl. at 19–53, ECF 1.
16          Plaintiff filed this action against Defendants on May 23, 2019, asserting fifteen
17    causes of action for direct and induced infringement. The Parties disputed the meaning of
18    four claim terms that required construction. On June 29, 2020, the Court adopted Plaintiff’s
19    construction of the four disputed terms. See ECF 70 at 18. Plaintiffs filed the present
20    Motion for Partial Summary Judgment on August 24, 2020. ECF No. 88. Defendants filed
21    the present Cross Motion for Summary Judgment on October 22, 2020. ECF No. 109.
22                                      LEGAL STANDARD
23          Under Federal Rule of Civil Procedure 56(a), a party may move for summary
24    judgment as to a claim or defense or part of a claim or defense. Summary judgment is
25    appropriate where the Court is satisfied that there is “no genuine dispute as to any material
26    fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a);
27    Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Material facts are those that may affect
28    the outcome of the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A

                                                    2
                                                                                 19-CV-970 JLS (WVG)
     Case 3:19-cv-00970-JLS-AHG Document 130 Filed 12/04/20 PageID.6112 Page 3 of 9



 1    genuine dispute of material fact exists only if “the evidence is such that a reasonable jury
 2    could return a verdict for the nonmoving party.” Id. When the Court considers the
 3    evidence presented by the parties, “[t]he evidence of the non-movant is to be believed, and
 4    all justifiable inferences are to be drawn in his favor.” Id. at 255.
 5          The initial burden of establishing the absence of a genuine issue of material fact falls
 6    on the moving party. Celotex, 477 U.S. at 323. The moving party may meet this burden
 7    by identifying the “portions of ‘the pleadings, depositions, answers to interrogatories, and
 8    admissions on file, together with the affidavits, if any,’” that show an absence of dispute
 9    regarding a material fact. Id. When a plaintiff seeks summary judgment as to an element
10    for which it bears the burden of proof, “it must come forward with evidence which would
11    entitle it to a directed verdict if the evidence went uncontroverted at trial.” C.A.R. Transp.
12    Brokerage Co. v. Darden Rests., Inc., 213 F.3d 474, 480 (9th Cir. 2000) (quoting Houghton
13    v. South, 965 F.2d 1532, 1536 (9th Cir. 1992)).
14          Once the moving party satisfies this initial burden, the nonmoving party must
15    identify specific facts showing that there is a genuine dispute for trial. Celotex, 477 U.S.
16    at 324. This requires “more than simply show[ing] that there is some metaphysical doubt
17    as to the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,
18    586 (1986). Rather, to survive summary judgment, the nonmoving party must, “by her
19    own affidavits, or by the ‘depositions, answers to interrogatories, and admissions on file,’
20    designate ‘specific facts’” that would allow a reasonable fact finder to return a verdict for
21    the non-moving party. Celotex, 477 U.S. at 324. The nonmoving party cannot oppose a
22    properly supported summary judgment motion by “rest[ing] on mere allegations or denials
23    of his pleadings.” Anderson, 477 U.S. at 256.
24                                            ANALYSIS
25    I.    Defendants’ Motion
26          Defendants seek summary judgment in their favor on the ground that they are not
27    the correct defendants. See Def. MSJ at 6–9. Defendants allege they are nonoperational
28    holding companies not involved in either the manufacture or sale of the Accused Products,

                                                     3
                                                                                 19-CV-970 JLS (WVG)
     Case 3:19-cv-00970-JLS-AHG Document 130 Filed 12/04/20 PageID.6113 Page 4 of 9



 1    and therefore they cannot be liable for patent infringement even if the Accused Products
 2    are made using an infringing method. Id. at 6. “Summary judgment should be granted for
 3    the defendant if undisputed facts show that a plaintiff has named the wrong party as the
 4    defendant.” Evans v. BBG Commc’ns, Inc., No. 10-CV-542 H (NLS), 2011 WL 13177603,
 5    at *2 (S.D. Cal. Mar. 2, 2011) (citing Johnson v. Mammoth Recreations, Inc., 975 F.2d
 6    604, 610 (9th Cir. 1992); Oghogho v. Operating Engr’s Local 3 Dist. 80, No. CIV S-07-
 7    1570 LKK DAD PS, 2009 WL 238091 (E.D. Cal. Jan. 28, 2009)). Drawing all justifiable
 8    inferences in favor of Plaintiff, see Anderson, 477 U.S. at 255, the Court concludes genuine
 9    issues of material fact exist as to which entity is responsible for the allegedly infringing
10    acts.
11            Generally, a parent corporation and its subsidiary are separate corporate forms,
12    Ranza v. Nike, Inc., 793 F.3d 1059, 1070 (9th Cir. 2015) (citing Dole Food Co. v.
13    Patrickson, 538 U.S. 468, 474 (2003)), and the rule of corporate separateness “insulates a
14    parent corporation from liability created by its subsidiary, notwithstanding the parent’s
15    ownership of the subsidiary,” id. at 1071 (citing United States v. Bestfoods, 524 U.S. 51,
16    61 (1998)).
17            Defendants allege they are indirect parent companies to Encore Medical, which is
18    the entity that performs the manufacturing process and sells the Accused Products. Def.
19    MSJ at 8. Encore Medical does business under the brand name “DJO Surgical.” Id.
20    Defendants claim that “‘DJO’ is a brand name that employees and vendors use to refer to
21    the Defendants’ subsidiaries’ overall medical technology business.” Def. Reply at 1.
22    Defendants argue that, “[a]s holding companies, the Defendants are not involved in the
23    manufacture of the Accused Products” and that “Encore Medical, not Defendants, is
24    responsible for entering into Sales Agency Agreements for distribution of the Accused
25    Products.” Id. at 7 (citing Def. SMF ¶¶ 8–10, ECF 109-1). Additionally, Defendants argue
26    they are “incapable of inducing infringement under 35 U.S.C. § 271(a) because they have
27    no employees.” Id. at 8.
28    ///

                                                   4
                                                                                19-CV-970 JLS (WVG)
     Case 3:19-cv-00970-JLS-AHG Document 130 Filed 12/04/20 PageID.6114 Page 5 of 9



 1           The record raises genuine issues of material fact as to whether Defendants were
 2    involved in the manufacture and sale of the Accused Products. See Kiprilov v. Nat’l Bd. of
 3    Med. Examiners, No. EDCV160952JGBSPX, 2016 WL 6900723, at *5 (C.D. Cal. Aug.
 4    25, 2016) (“[A] plaintiff must establish that the defendant in question was involved in the
 5    decisions giving rise to her cause of action.” (citations omitted)). As an initial matter, the
 6    Court finds the timing of this argument suspect after the Parties have vigorously litigated
 7    the substance of this action for almost two years.1 Defendants argue that they stated in
 8    their answer that Encore Medical, not either Defendant, manufactures and sells the
 9    Accused Product. Def. Reply at 1; see ECF No. 25 at ¶ 12 (“DJO admits that indirect
10    subsidiaries of DJO Global develop, manufacture, market, and/or distribute orthopedic
11    products.”). However, stating indirect subsidiaries are involved in the process is not the
12    same as affirmatively stating that a party is the improper defendant. As Plaintiff points
13    out, Defendants did not file a motion to dismiss or raise this argument as an affirmative
14    defense or a counterclaim. Pl. Opp’n at 3. Defendants did not raise this argument at the
15    initial scheduling conference in September 2019 or the hearing on claim construction in
16    June 2020. Pl. Reply at 8. The record further contradicts Defendants’ position. In the
17    Joint Discovery Plan, Defendants stated that “there are no anticipated additional parties.”
18    Pl. Opp’n at 2 (quoting Ex. JJJ at 6, ECF No. 118-14). If Defendants are nonoperational
19    holding companies with “no employees or day-to-day operations,” Def. MSJ at 3, as
20    Defendants claim, the Court is surprised Defendants did not state so loudly and often every
21    time Defendants appeared before this Court.
22           Other evidence raises questions about Defendants’ involvement in the alleged
23    infringement. For instance, Defendants have repeatedly limited the definitions of “DJO”
24
25
      1
        At oral argument on the present Motions, Defendants stated, “I think it was handled almost, like, too
26    friendly, too [collegial], as the case went forward, but all of the information was provided.” MSJ Hr’g Tr.
      15:11-15:13, Nov. 19, 2020, ECF No. 128. While the Court encourages parties to act with collegiality,
27    the Court finds it prudent to remind Defendants that the Court has limited resources. When a party is in
28    the position to inform the Court of relevant, potentially dispositive information, it should do so promptly
      to save all involved time that could be dedicated to other matters.

                                                          5
                                                                                            19-CV-970 JLS (WVG)
     Case 3:19-cv-00970-JLS-AHG Document 130 Filed 12/04/20 PageID.6115 Page 6 of 9



 1    and “Defendants” to only the named Defendants, and then used “DJO” in admissions
 2    regarding the manufacture and sale of the Accused Products. See Pl. Opp’n at 3 (citing
 3    ECF 49 at 1). In their responses to interrogatories, Defendants stated the following:
 4                 DJO objects to the definitions of “DJO Global,” “DJO Finance,”
                   “DJO,” and “Defendants” as overly broad, unduly burdensome,
 5
                   and as seeking information outside of DJO’s possession,
 6                 custody, or control to the extent that they purport to include non-
                   parties to this Action. DJO will respond on behalf of itself as
 7
                   party to this Action pursuant to DJO’s obligations under the
 8                 applicable rules to provide responsive, non-privileged
                   documents or information in its possession, custody, and/or
 9
                   control.
10
11    Id. at 5 (quoting Ex. EE at 6, ECF No. 88-32) (emphasis added). In a supplemental
12    interrogatory response following this disclaimer, Defendants went on to describe the
13    manufacturing processes and sales of the Accused Products:
14                 The material used to manufacture DJO’s E+ polyethylene
                   components is produced according to one of three DJO material
15
                   specifications, MS#41, MS#106 or MS#165.
16                 ...
                   The company responsible for machining a particular part, which
17
                   may include Orthoplastics, will receive the polyethylene preform
18                 from Orthoplastics and machine the requested part from the
                   preform polyethylene according to DJO specifications.
19
20    Id. at 3 (quoting Ex. A at 9) (emphasis added). Plaintiff argues that defining “DJO” as
21    solely the named Defendants and then stating the Accused Product is made to “DJO
22    specifications,” qualifies as an admission that Defendants direct and control the
23    manufacturing process. See id. at 5. Considering the evidence in a light most favorable to
24    Plaintiff, the Court finds that a genuine issue of material fact exists regarding Defendants’
25    ///
26    ///
27    ///
28    ///

                                                    6
                                                                                 19-CV-970 JLS (WVG)
     Case 3:19-cv-00970-JLS-AHG Document 130 Filed 12/04/20 PageID.6116 Page 7 of 9



 1    level of involvement. The use of the generic term “DJO” throughout interrogatories,
 2    depositions, and other evidence does not clarify which entity is acting.2
 3           Other evidence more straightforwardly implicates Defendants’ involvement. For
 4    example, the website where the Accused Products are marketed is djoglobal.com, the name
 5    of one of the defendants. Although the website currently lists non-party DJO, LLC as the
 6    owner of the website, Def. Opp’n at 10, in August 2020 the website listed DJO Global, Inc.
 7    as the owner, Pl. Reply at 7. In June 2020, the website’s legal notice stated that “[t]his
 8    Internet site is wholly owned and operated by DJO Global Inc.” Id. Additionally, sales
 9    agents use email addresses with the “djoglobal.com” domain name and include “DJO
10    Global, Inc.” in their signature blocks. See Ex. III, ECF No. 119.
11           Defendants argue that Plaintiff “has neither pled nor made any attempt to justify
12    piercing the corporate veil.” Def. MSJ at 6. Defendants analogize their situation to Smith
13    v. Garlock Equip. Co., in which the Federal Circuit found the plaintiff did not produce
14    affirmative evidence to support piercing the corporate veil when the defendant’s separately
15    incorporated sister company sold the allegedly infringing product. 658 F. App’x 1017,
16    1028 (Fed. Cir. 2016). However, even assuming that the allegedly infringing acts here
17    were wholly performed by Defendants’ subsidiaries, there are still genuine issues of
18    material fact as to whether Defendants are directly liable for directing or controlling their
19    subsidiaries’ performance or indirectly liable for inducing their corporate subsidiaries’
20    infringement. See Akamai Tech., Inc. v. Limelight Networks, Inc., 797 F.3d 1020, 1022
21    (Fed. Cir. 2015) (en banc) (per curiam) (holding an entity is liable for others’ performance
22    of method steps where that entity directs or controls others’ performance or where the
23    actors form a joint enterprise); Astornet Techs. Inc. v. BAE Sys., Inc., 802 F.3d 1271, 1279
24    (Fed. Cir. 2015) (finding district court erred by not considering whether parent company
25
26    2
        There are countless instances in the record where “DJO” is used ambiguously without identifying a
      specific entity. Defendants repeatedly refer to “DJO’s products,” “DJO part[s],” and “DJO
27    specifications.” Pl. Reply at 6 (citing Ex. KK at 3–4, ECF No. 115-4; Ex. LL at 11–13, ECF No. 115-5;
28    Ex. F at 10, ECF No. 88-7).


                                                       7
                                                                                       19-CV-970 JLS (WVG)
     Case 3:19-cv-00970-JLS-AHG Document 130 Filed 12/04/20 PageID.6117 Page 8 of 9



 1    could be directly liable for its own wrongful acts of inducing indirect corporate subsidiary).
 2    Plaintiff argues that Defendants already admitted that they direct and control the
 3    manufacturing process of the Accused Products conducted by subsidiary entities. Pl. Reply
 4    at 7 (quoting ECF No. 25 ¶ 25) (“DJO admits that the operations of DJO Global and DJOFL
 5    [DJO Finance, LLC] are conducted by their indirect subsidiaries. DJO further admits that
 6    DJOFL has had consolidated books and records for itself and its subsidiaries . . . .”).
 7          Defendants have failed to prove the absence of a genuine issue of material fact,
 8    which precludes summary judgment.          Accordingly, the Court DENIES WITHOUT
 9    PREJUDICE Defendants’ Motion for Summary Judgment.
10    II.   Plaintiff’s Motion
11          In its Motion for Partial Summary Judgment, Plaintiff requests that the Court find
12    Defendants liable for direct infringement of the ’025 patent for the manufacture, offer for
13    sale, and sale of Accused Products under 35 U.S.C. §§ 271(a) and 271(g). See Pl. MSJ at
14    1. Plaintiff argues that “there can be no legitimate dispute that the Accused Part is
15    manufactured in accordance with each step of the method claimed in claim 1 of the ’025
16    patent, that [Defendants] direct[] and control[] that manufacturing process, or that
17    [Defendants] offer[] for sale and sell[] such Part throughout the United States.” Id. at 8.
18          The Court cannot reach the issue of infringement when a genuine issue of material
19    fact exists regarding which entity or entities are the proper defendants. See supra Section
20    I. Therefore, the Court DENIES WITHOUT PREJUDICE Plaintiff’s Motion for Partial
21    Summary Judgment.
22    ///
23    ///
24    ///
25    ///
26    ///
27    ///
28    ///

                                                    8
                                                                                 19-CV-970 JLS (WVG)
     Case 3:19-cv-00970-JLS-AHG Document 130 Filed 12/04/20 PageID.6118 Page 9 of 9



 1                                     CONCLUSION
 2          Based on the foregoing, the Court DENIES WITHOUT PREJUDICE Plaintiff’s
 3    Motion for Partial Summary Judgment and DENIES WITHOUT PREJUDICE
 4    Defendants’ Motion for Summary Judgment.
 5          IT IS SO ORDERED
 6    Dated: December 4, 2020
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              9
                                                                       19-CV-970 JLS (WVG)
